Citation Nr: 1019890	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  03-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a multi-symptom 
disorder claimed as due to an undiagnosed illness (claimed as 
fatigue with generalized musculoskeletal strain, arthralgias 
and myalgias).


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1983 to January 1992.  Service in Southwest Asia 
between January 1991 and May 1991 is indicated by the 
evidence of record. 

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the Veteran's request to 
reopen his previously-denied service connection claim for 
fatigue.  The Veteran disagreed with this decision and 
perfected an appeal.

In June 2005, the Board denied the Veteran's request to 
reopen his service-connection claim.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a July 2006 Order based on a 
July 2006 Joint Motion for Remand, the Court vacated the 
Board's June 2005 decision.  The matter was remanded to the 
Board for readjudication.

In November 2007, the Board reopened the Veteran's service-
connection claim and remanded it to the agency of original 
jurisdiction (AOJ) for further evidentiary development.  Such 
was achieved, and the Veteran's claims file was returned to 
the Board for further appellate review.  In July 2008, the 
Board denied the Veteran's claim on the merits.  The Veteran 
again appealed the Board's decision to the Court.  

In an April 2009 Order, the Court adopted a March 2009 Joint 
Motion for Remand, and vacated the Board's July 2008 denial.  
In essence, the Joint Motion indicated that the Board failed 
to fulfill its duty to assist when it did not send copies of 
the Veteran's records to his attorney before it denied the 
Veteran's claim in July 2008.  See the March 2009 Joint 
Motion, pages 1 and 2.  

The Veteran's file has been returned to the Board.  The Board 
subsequently sent the Veteran a letter in October 2009, 
notifying him that he may submit any additional argument or 
evidence in relation to his claims.  In November 2009 and 
January 2010, the Veteran's attorney submitted a written 
statement of argument, as well as additional medical evidence 
in support of the Veteran's claim.  Although this new 
evidence and argument was not accompanied by a written waiver 
of consideration by the AOJ, a remand for AOJ readjudication 
is not necessary in this case because the Board is granting 
the Veteran's claim.  See 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The competent evidence of record indicates that the 
Veteran has an undiagnosed multi-symptom illness manifested 
by fatigue, joint pain, generalized musculoskeletal strain, 
arthralgias and myalgias.


CONCLUSION OF LAW

The criteria necessary to establish service connection for an 
undiagnosed multi-symptom illness manifested by fatigue, 
joint pain, generalized musculoskeletal strain, arthralgias 
and myalgias have been met.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for an 
undiagnosed multi-symptom illness as due to his service in 
Southeast Asia during the Persian Gulf War.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The March 2009 Joint Motion

As noted above, the March 2009 Joint Motion specifically 
indicated that the Board failed to fulfill its duty to assist 
by neglecting to forward copies of records in the Veteran's 
claims file [to include a March 2008 VA examiner's report], 
per the Veteran's attorney's request, before it denied the 
Veteran's claim in July 2008.  Since that time, the VA 
Privacy Act Officer has sent the Veteran's attorney copies of 
all documents added to the Veteran's claims folder dated 
since January 1, 2001.  See the May 11, 2010 letter from the 
FOIA/Privacy Act Officer to the Veteran's attorney.  It is 
clear that the Veteran's attorney has received a copy of the 
March 2008 VA examiner's report, as he specifically 
referenced the results of that examination in an October 26, 
2009 statement.  

As noted above, the Veteran has been afforded the opportunity 
to submit additional evidence in support of his claim.  
Indeed, the Veteran submitted additional medical evidence 
from a private physician in January 2010.  Accordingly, the 
Board finds that the instructions of the March 2009 Joint 
Motion have been adequately addressed, and that it may 
proceed with a decision on the merits

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

In this case, the Board need not discuss in detail the 
sufficiency of any VCAA notice letters of record in light of 
the fact that the Board is granting the Veteran's claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of an attorney, and declined an 
opportunity for a personal hearing.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection - undiagnosed illnesses

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009).

The term "Persian Gulf Veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  
There is no question that the Veteran meets this definition.

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that the Secretary 
determines.       See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).
Analysis

The Veteran contends that he developed a multi-symptom 
disorder manifested by fatigue, joint pain, arthralgias and 
myalgias, as a result of his Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the Veteran had active military service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and 
regulations pertaining to undiagnosed illness incurred due to 
Persian Gulf service, discussed above, thus are applicable in 
this case.

VA examination findings and the Veteran's own statements 
concerning his current symptoms, which the Board finds to be 
credible, show that the Veteran has a variety of symptoms 
which include fatigue, joint pain, arthralgias and myalgias.  
The precise nature of these conditions is unclear.

Although the Veteran did not complain of fatigue in service, 
treatment records dating immediately after his separation 
demonstrate that the Veteran complained of fatigue beginning 
during his service in Saudi Arabia as a tank commander.             
See the Veteran's August 27, 1992 assessment of "fatigue" 
by Dr. S.T.M.  The Veteran also complained of fatigue at his 
March 1993 Persian Gulf Registry examination.  The March 1993 
examiner specifically noted at that time that the Veteran had 
persistent fatigue since 1991.  See the Veteran's March 17, 
1993 Persian Gulf Registry report, page 3.  

Subsequently, a March 1996 VA examiner pertinently determined 
that the Veteran had fatigue that was "probably reflecting 
morbid obesity and situational factors."  See the March 1996 
VA examiner's report, page 3.  However, this report, as well 
as an addendum report dated May 3, 1996, were deemed 
inadequate for rating purposes by the RO.  Although the March 
1996 examiner stated he reviewed the Veteran's claims file, 
he specifically [and incorrectly] asserted that there was no 
mention of symptoms of fatigue, night sweats, or coughing 
before, during or after the Veteran's Persian Gulf service.  
As noted immediately above, the record clearly demonstrates 
that the Veteran complained of fatigue at various times in 
1992 and 1993, shortly after his separation from service.  

As a result, the Veteran was afforded another examination in 
August 1996.  Here, the VA examiner determined with respect 
to the Veteran's fatigue, that "there is no specific 
pathophysiologic condition whose existence can be documented 
on the basis of currently available evidence."  See the 
August 1996 VA examiner's report, page 3.  Similarly, an 
August 1999 VA examiner determined upon examination that 
there was "no evidence of a systemic disease that would 
account for the fatigue."  The August 1999 examiner 
pertinently opined that the fatigue "may be secondary to 
undiagnosed illness."  See the August 1999 VA examiner's 
report, page 2.

Although a subsequent VA examiner indicated in June 2001 that 
the Veteran's fatigue is "multifactorial in origin" [to 
include as due to working night shifts, and disturbances of 
sleep cycle], that examiner also noted that it was "possible 
that there might be a factor relating to his fatigue, which 
would be secondary to an undiagnosed illness."  The examiner 
highlighted the Veteran's self-report that he was unusually 
tired while serving in the Persian Gulf, and at times prior 
to working night shifts.  Nevertheless, the examiner 
concluded that "it would be difficult if not impossible, to 
separate this out from the other causes of the patient's 
fatigue."          See the June 2001 VA examiner's report, 
page 5.  

More recent reports similarly demonstrate an unclear etiology 
as to the Veteran's symptoms of joint pain and fatigue.  
Indeed, one of the Veteran's private physicians, Dr. M.E.G., 
upon examination of the Veteran, assessed him as having 
chronic fatigue and joint pain, but noted that she "did not 
appreciate . . . any indication for an inflammatory process 
to explain his chronic fatigue and joint pain."  See the 
September 2005 opinion of Dr. M.E.G.  Subsequently in 2007, 
another physician, Dr. R.D.K., noted that he had been 
"trying to evaluate the cause of [the Veteran's] symptoms of 
fatigue, joint ache, and muscle pain" since 2003.  Dr. 
R.D.K. noted that the Veteran had seen a rheumatologist as 
well as another specialist, but "no explanation has been 
forthcoming."  Based on these findings, Dr. R.D.K. concluded 
that the Veteran's "experience in the Gulf was [] as likely 
as not the trigger to his symptoms."  See the April 6, 2007 
opinion of Dr. R.D.K. 
Finally, and most recently, Dr. M.E.G. concluded upon review 
of the Veteran's entire medical history in January 2010, that 
"no rheumatologic or autoimmune abnormality has been found 
to explain [the Veteran's] symptoms of musculoskeletal pain 
and fatigue. . . .  [The Veteran's] symptoms have persisted 
and his complaints have been consistent since 1992 prior to 
and following night time work and weight gain.  His symptoms 
would appear to be related to his Gulf War service."             
See the January 2010 letter from Dr. M.E.G. 

Based on this evidence, it appears that the Veteran's fatigue 
and joint pain symptomatology cannot be definitively ascribed 
to any particular diagnosed disability.  Rather, when 
analyzed as a whole, the lay and medical evidence of record 
tends to favor the conclusion that such symptomatology is at 
the very least, as likely as not due to an undiagnosed 
illness.  Therefore, resolving all doubt in favor of the 
Veteran, the Board concludes that the evidence supports a 
finding that the Veteran's fatigue with generalized 
musculoskeletal pain, arthralgias and myalgias are as likely 
as not due to undiagnosed illness.  

The Board notes that the only other evidence of record that 
arguably weighs against the Veteran's claim is the opinion of 
the March 2008 VA examiner, who pertinently concluded that 
the Veteran's "obesity and sleep apnea are [the] most likely 
explanation for [the] veteran's symptoms."  See the March 
2008 VA examiner's report, page 5.  However, the Board agrees 
with the Veteran's attorney's assertion that this examination 
report is inadequate for rating purposes.  See the October 
26, 2009 statement from the Veteran's attorney, page 1.  

Crucially, the March 2008 VA examiner inconsistently 
indicated on the first page of his report that he reviewed 
the Veteran's claims file and medical records, but 
specifically noted on the fourth page that he did not review 
the Veteran's private medical records or his service medical 
records in formulating his negative nexus opinion.  
Additionally, the March 2008 VA examiner did not provide 
sufficient rationale based on a complete review of the record 
in attributing the Veteran's symptomatology to obesity or to 
sleep problems.  Opinions such as these are afforded little, 
if any, probative value.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]

Moreover, Dr. M.E.G., who clearly did review the Veteran's 
entire medical history, specifically noted that at the time 
the Veteran first complained of fatigue in 1992, he weighed 
130 pounds less than he currently weighs, and that his 
complaints have been "persistent and consistent relative to 
his 130 lb weight gain," suggesting that "his complaints of 
musculoskeletal pain and fatigue are independent of his 
weight."  See the January 2010 letter from Dr. M.E.G. 

As noted above, manifestations of undiagnosed illness include 
"signs or symptoms" or "medically unexplained chronic 
multi-symptom illness" involving such complaints fatigue and 
joint pain. Such is the case here.  Further, the competent 
medical evidence does not show that there has been an 
explanation for the Veteran's various complaints, such as a 
known clinical diagnosis.  The Persian Gulf presumptions 
accordingly attach.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(b).

Additionally, the medical evidence shows that the disability 
has existed for six months or more, and reveals that the 
Veteran takes medication as needed.            See the March 
2008 VA examiner's report, page 2.  Therefore, his 
undiagnosed illness is manifested by symptoms controlled by 
continuous medication.               See 38 C.F.R. § 4.88a, 
Diagnostic Code 6354 (2009).  Accordingly, the undiagnosed 
illness has become manifest to a degree of 10 percent or 
more, obviously not later than December 31, 2011.  See 38 
C.F.R. § 3.317 (2009).

Indeed, the probative medical evidence does not show that (1) 
the undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) the illness is the result of the Veteran's 
own willful misconduct or the abuse of alcohol or drugs.  See 
38 C.F.R. § 3.317(c).

Accordingly, the Board finds that service connection for an 
undiagnosed multi-symptom illness manifested by fatigue, 
joint pain, musculoskeletal strain, arthralgias and myalgias 
is warranted.  The benefit sought on appeal is granted.


ORDER

Service connection for an undiagnosed multi-symptom illness 
manifested by fatigue, joint pain, generalized 
musculoskeletal strain, arthralgias and myalgias is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


